Reasons for Allowance
Claims 1, 3-8, and 10-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose wherein the baffle comprises a plurality of first baffle members disposed on the pump housing, and a plurality of second baffle members disposed on the pump housing, wherein the plurality of first baffle members and the plurality of second baffle members are arranged in a staggered manner, each of the first baffle members and one second baffle member adjacent thereto defining the gas passage, and wherein in the longitudinal section of the pump housing, each of the first baffle members includes two sub-stoppers interconnected with each other, and the cross-sectional areas of two sub-stoppers taper towards each other. The closest prior art of record, Fukuda (US 20120260675 A1), discloses all of the other limitations required by the claim. Illustratively, a cryopump #10, (Fig. 2, [0026]) comprising a pump housing #34 including a suction port #31; a cold head #24 located within the pump housing (Fig. 2); a shielding element #16 located within the pump housing and covering the cold head (Fig. 2); and a baffle #32 disposed at the suction port (see Fig. 2), wherein the baffle includes a gas passage with an inlet and an outlet ([0040]), wherein an orthographic projection of the baffle to the cross section of the pump housing completely covers an orthographic projection of the suction port thereto (Fig. 2), wherein the gas passage includes a first portion and a second portion intersecting with each other, wherein the inlet is defined by one end of the first portion, and wherein the outlet is defined by one end of the second portion. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Fukuda to incorporate the aforementioned claimed limitations pertaining to the baffle structure. Thus, a finding of obviousness is precluded as per MPEP § 2143.01.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763